Title: To Thomas Jefferson from Tench Coxe, [24 June 1793]
From: Coxe, Tench
To: Jefferson, Thomas



[24 June 1793]

Mr. Coxe has the honor to inform Mr. Jefferson, that the House of Pragers are not drawing at this time. They expect advices of Shipments from Virginia in which event they will draw. Mr. Jacob G. Koch a dutch house is drawing at 3/—or 36/90 of a dollar ⅌ Guilder, but tho Mr. Coxe does not doubt his goodness, he cannot say he knows enough to induce a decided recommendation. Mr. Vaughan expresses himself to the same effect concerning Mr. K[och. He] has not procured [. . . .]
